Citation Nr: 1311411	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a head tumor (pituitary adenoma).

5.  Entitlement to service connection for memory loss, to include as secondary to residuals of a head tumor.

6.  Entitlement to service connection for blindness of the right eye, to include as secondary to residuals of a head tumor.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a psychiatric disorder, headaches, residuals of a head tumor, blindness of the right eye, memory loss, hearing loss, and tinnitus.

In August 2009, this case was remanded by the Board for further development.  Following that remand, service connection for schizoaffective disorder was established in a November 2010 Decision Review Officer decision.  In September 2011, the Board remanded the claims for service connection for residuals of a head tumor, blindness of the right eye, memory loss, hearing loss, and tinnitus for further development.  The Board also granted service connection for headaches which was established in an October 2011 rating decision.  Thus, as the benefits sought have been awarded in full, the issues of service connection for a psychiatric disorder and headaches are no longer before the Board.  In regards to the Veteran's claims for service connection for left ear hearing loss and tinnitus, the Board is satisfied that the actions directed in the remand have now been completed.

In December 2012, the Veteran submitted a waiver of his right to submit additional evidence for consideration by the RO.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of service connection for right ear hearing loss, residuals of a head tumor, memory loss, and blindness of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current level of hearing loss in the left ear does not meet the criteria to constitute a disability for VA purposes under the provisions of 38 C.F.R. § 3.385.

2.  Tinnitus was not manifested in active service, and any current tinnitus is not otherwise etiologically related to such service, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by letters mailed in January, February and May 2005 and July 2006.  Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs), VA and private treatment records, and the reports of December 2009 and November 2011 VA examinations.  As the December 2009 examination report was found to be inadequate for adjudication purposes, in September 2011 the Board remanded the claims and obtained a second examination and opinion in November 2011.  A review of the November 2011 VA Disability Benefits Questionnaire (DBQ) report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examination appears complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, even if the Board were to consider tinnitus as a chronic disease under 38 C.F.R. § 3.309(a), service connection could still not be established based on the one year presumption or continuity since the Veteran himself denies the onset of this condition until, at the earliest, 2005 (three or four years prior to the examination of 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Lay evidence has been held to be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran claims that he has hearing loss and tinnitus due to firing loud weapons in service.  The Veteran's DD Form 214 reflects that his grade, rate or rank was that of "PVT E-1," that his military occupational specialty (MOS) was trainee, and that there was no related civilian occupation.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs are void of findings, complaints, symptoms, or diagnoses of bilateral hearing loss or tinnitus.  On entrance examination in November 1969 and at discharge examination in March 1970, hearing was noted to be within normal limits.

VA outpatient treatment records from 2001 to 2010 include an April 2005 report that reflects the Veteran's complaint of hearing loss.

In August 2009, the Board remanded the case to the RO in part to obtain a medical opinion as to whether the Veteran has hearing loss and tinnitus which had its onset during service or was related to service, including in-service noise exposure of weapons fire during basic training.  On VA audiology examination in December 2009, the Veteran presented with a history of service in the infantry as a messenger.  He reported that he was not issued any ear protection, was a right-handed user of handheld weapons, and was exposed to explosions, grenades, and rifles.  As a civilian, he reported that he worked as a carpet layer without the benefit of hearing protection.  He denied any recreational noise exposure.  He also complained of a three to four year history of tinnitus in the right ear.

At that time, the audiologist did not render an opinion regarding the Veteran's current tinnitus.  In addition, while the examiner also indicated that the pure tone and word recognition findings were unreliable, and therefore assessed that the Veteran did not exhibit hearing loss for VA purposes based on otoacoustic emissions.

Pursuant to the Board's September 2011 remand, the Veteran was afforded a VA DBQ hearing loss and tinnitus examination in November 2011.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
35
LEFT
15
20
25
30
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.   The Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his service.  The rationale provided was that the Army physical in November 1969 showed normal hearing in both ears and a March 1970 hearing test showed hearing within normal limits.  VA treatment records include a May 2005 hearing test which showed a mild hearing loss at 4000 Hz in the right ear and a mild hearing loss at 3000 and 4000 Hz in the left ear.  In regards to tinnitus, the examiner noted that the Veteran reported recurrent tinnitus and intermittent tinnitus that began approximately three years ago. The examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale provided was that although tinnitus is consistent with the Veteran's reported noise exposure he reports the onset of tinnitus to be approximately three years ago; 38 years after separation from service.  The examiner stated that there is no literature to support a delay (of that many years) in onset of noise-induced tinnitus.

With regards to the Veteran's left ear hearing loss claim, on review of the evidence above, there is no evidence of in-service left ear hearing loss.  Notwithstanding, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Critically however, the record does not contain post-service evidence of a current left hearing loss disability.  Simply put, there is no evidence that the Veteran has a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, and neither the Veteran nor his representative has presented or identified existing audiometric testing results that show a left ear hearing loss disability that meet the requirements of that regulation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a left ear hearing loss disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have left ear hearing loss; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

With regard to the Veteran's tinnitus claim, on review of the evidence above, the Board finds the Veteran does not have tinnitus that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, provided a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  

Furthermore, the Veteran's tinnitus was not shown until over three decades after his discharge from active duty.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F. 3d 133-(Fed. Cir. 2000).

In addition, the record includes a November 2011 VA DBQ medical opinion which does not attribute the Veteran's tinnitus to his active service.  The Board notes that the examiner provided a sound rationale in support of the conclusion and has the requisite medical expertise to provide a competent medical opinion regarding the etiology of the Veteran's tinnitus.  The examiner also had sufficient data on which to base the conclusion-i.e., review of the Veteran's treatment records, post-service treatment records, and other pertinent evidence included in the claims file, and his own interview and examination of the Veteran.  Moreover, there is no contrary medical opinion of record.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay evidence can, in some circumstances, also be competent to establish a medical diagnosis.  See Davidson, supra.

In this regard, the Board recognizes that there is no bright line rule that establishes that laypersons are not competent to offer diagnoses or etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board finds that the questions of whether the Veteran currently has a left ear hearing loss disability or tinnitus that is related to in-service acoustic trauma, are too complex to be addressed by a layperson.  While the Veteran is certainly able to testify to symptoms he observed during and since his service, such as hearing loss and ringing in his ears, he is not competent to offer an opinion as to the cause or extent of these disabilities.  This determination or etiology is not amenable to observation alone.  Rather it is common knowledge that such determinations and relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the existence and etiology of any current left ear hearing loss and tinnitus is not competent evidence and is entitled to low probative weight.

In summary, even assuming the credibility of the Veteran's account of having been exposed to acoustic trauma in service, the preponderance of the evidence weighs against the claims.  As discussed above, there is no medical evidence of the presence of a left ear hearing loss disability during the pendency of this claim.  While there is evidence of tinnitus, a VA medical examiner has opined that the tinnitus is not related to his service.  Thus, the most probative evidence of record reveals the Veteran's current left ear hearing loss and tinnitus manifested many years after service and are not related to the Veteran's active service.  Therefore, because the preponderance of the evidence is against his claims, service connection for left ear hearing loss and tinnitus is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for right ear hearing loss, residuals of a head tumor, memory loss, and blindness of the right eye must be remanded for further evidentiary development and to ensure due process, for reasons explained below.


Right ear hearing loss

The Board's review of the claim for service connection for right ear hearing loss reveals that recent examination resulted in an inadequate etiological opinion.  More specifically, this negative nexus opinion appears to have been based on the lack of in-service findings of any hearing loss, and this alone is not an adequate rationale to conclude that a link between current hearing loss and service is not warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion)..  Consequently, the Board finds that remand of this issue is necessary so that a new examiner can examine the Veteran and opine whether the Veteran's current right ear hearing loss is related to service.  

Residuals of a head tumor

With respect to the claim for service connection for residuals of a head tumor, an October 2009 VA examination report indicates that headaches are a common complaint in pituitary tumors.  As there is an indication of possible pituitary adenoma symptoms (headaches) in service and of a current pituitary adenoma, in September 2011, the Board remanded the claim for an examination and opinion as to whether the Veteran's pituitary adenoma is related to his service.  Pursuant to that remand, in October 2011 the Veteran was afforded a VA DBQ thyroid examination at which time the examiner stated that a pituitary adenoma can cause symptoms of increased intracranial pressure and opined that symptoms and signs that suggest a rise in ICP include headaches.  However, the Veteran's headache condition was not evaluated until 2000 after he was found to have a pituitary adenoma.  The examiner concluded that without documentation spanning 1969 (onset of headaches) until 2000 (pituitary adenoma diagnosis), an opinion cannot be reached without resort to mere speculation.

In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, it was further noted that a statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  The Court also determined that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  In this case, the Board finds that the opinion provided by the October 2011 VA examiner does not comply with the requirements of the Court in Jones.  In light of the foregoing, the Board must remand this claim for a new detailed medical opinion the meets the Court's requirements.

Memory loss and blindness of the right eye

With regard to the Veteran's claim for service connection for memory loss, in September 2011 the Board remanded the claim for an examination and opinion to address the etiology of the Veteran's memory loss.  Pursuant to that remand, in October 2011 the Veteran was afforded a VA DBQ mental disorders examination at which time the Veteran was diagnosed with schizoaffective disorder and dementia.  The examiner noted that dementia caused memory problems, hallucinations were due to schizoaffective disorder; and that both disorders could cause abstract thinking and judgment problems.  In an October 2012 addendum, the examiner opined that it is most likely that the Veteran's memory loss is related to his pituitary adenoma and dementia and explained that multiple brain surgeries can cause dementia with resulting memory problems.

With regard to the Veteran's claim for blindness of the right eye, a December 2004 private medical record indicates that the Veteran's right eye blindness is due to his pituitary adenoma.

Accordingly, the Board finds that the Veteran's claims for memory loss and blindness of the right eye are inextricably intertwined with the claim for service connection for residuals of a head tumor.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Veteran's claims for service connection for memory loss and blindness of the right eye are remanded for further development and adjudication along with the claim for service connection for residuals of a head tumor.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA examination before a new VA examiner to determine the nature and etiology of his right ear hearing loss.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's current right ear hearing loss had its onset during service or is related to service, to include in-service noise exposure of weapons fire during basic training.

2.  The RO or the AMC should obtain a supplemental medical opinion from the October 2011 medical examiner (or another appropriate medical professional if S.M. is unavailable), without further examination of the Veteran.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.

a.  Based on review of the claims folder, the 
examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current pituitary adenoma had its onset in service, or is otherwise causally or etiologically related to active military service, to include any symptomatology shown therein; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.).

b.  In providing the opinion, the examiner/reviewer should also discuss lay and medical evidence contained in the Veteran's STRs, to include in-service complaints and treatment for headaches.  The examiner/reviewer should also discuss post-service lay and medical evidence in support of his or her conclusions.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


